Case 1:18-cv-02073-MN-CJB Document 13 Filed 05/21/19 Page 1 of 2 PageID #: 49



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE



 Sapphire Crossing LLC,                                      Case No. 1:18-cv-02073-MN
        Plaintiff,                                           Patent Case
        v.

 Kimberly-Clark Corporation,

        Defendant.



                     NOTICE OF VOLUNTARY DISMISSAL WITH PREJUDICE

       Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i), Plaintiff Sapphire Crossing

LLC (“Sapphire Crossing”) voluntarily dismisses this action, including all claims brought or which

could have been brought against Defendant Kimberly-Clark Corporation (“Kimberly-Clark”),

with prejudice. This dismissal is pursuant to the Patent License and Settlement Agreement

between the parties made effective on April 26, 2019. Each party shall bear its own costs,

expenses, and attorneys’ fees.



 Dated: May 21, 2019               Respectfully submitted,

                                   /s/ Timothy Devlin
                                   Timothy Devlin (No. 4241)
                                   DEVLIN LAW FIRM LLC
                                   1306 North Broom Street, Suite 1
                                   Wilmington, DE 19806
                                   Telephone: (302) 449-7676
                                   Email: tdevlin@devlinlawfirm.com


                                   Isaac Rabicoff
                                   Rabicoff Law LLC
                                   73 W Monroe St

                                                1
Case 1:18-cv-02073-MN-CJB Document 13 Filed 05/21/19 Page 2 of 2 PageID #: 50



                                   Chicago, IL 60603
                                   (773) 669-4590
                                   isaac@rabilaw.com

                                   Counsel for Plaintiff
                                   Sapphire Crossing LLC


                               CERTIFICATE OF SERVICE

       The undersigned certifies that a copy of the foregoing document was served on all parties

who have appeared in this case on May 21, 2019, via the Court’s CM/ECF system.


                             /s/ Timothy Devlin
                             Timothy Devlin




                                               2
